DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)
	STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method of analyzing pixel data to determine a user-specific hair density value, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "a process." Therefore, the claims are directed to a statutory eligibility category.
	Step 2A: The invention is directed to a method of recommending a product by analyzing pixel data for determining a user-specific hair density value, which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
“A digital imaging method of analyzing pixel data of at least one image of a user’s body for determining a user-specific hair density value of the user’s hair, the digital imaging method comprising the steps of”:
“a. aggregating, …, a plurality of training images of a plurality of users, each of the training images comprising pixel data of a respective user’s body or body area”;
“b. training, … with the pixel data of the plurality of training images, a hair density model comprising a hair density scale and operable to output, across a range of the hair density scale, hair density values associated with a degree of hair density ranging from least dense to most dense”;
“c. receiving, …, at least one image of a user, the at least one image …, and the at least one image comprising pixel data of the user’s body or body area”;
“d. analyzing, by the hair density model …, the at least one image … to determine a user-specific hair density value of the user’s hair”; and
“e. generating, … based on the user-specific hair density value, at least one product recommendation for a manufactured product, the manufactured product designed to address at least one feature identifiable within the pixel data of the user’s body or body area”.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly, the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
	STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
	In the instant case, claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
	The additional elements recited in the claim beyond the abstract idea include
“at one or more processors communicatively coupled to one or more memories”; 
“by the one or more processors”; 
“at the one or more processors”;
captured by a digital camera
“executing on the one or more processors”; 
“captured by the digital camera”; and 
“by the one or more processors”.  
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
	Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
	CONCLUSION.  It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
	The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-22, these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claims have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claim 23 relating to a digital imaging system and claim 24 relating to a computer readable medium are similar to claim 1 and are similarly analyzed and rejected for the same reasons.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0040053 A1 (hereinafter “Robinson”) in view of U.S. Patent Application Publication 2019/0355115 A1 (hereinafter “Niebauer”).
	With respect to claims 1 and 24, Robinson discloses
“A digital imaging method of analyzing pixel data of at least one image of a user’s body for determining a user-specific hair density value of the user’s hair, the digital imaging method comprising the steps of”:  Robinson, paragraph 0005;
“aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of users, each of the training images comprising pixel data of a respective user’s body or body area”; Robinson, paragraphs 0005, 0006, 0012, 0013 (a plurality of images relating to an area of the user to be shaved may be collected using the camera in a user’s mobile telephone, for example); and
“generating, by the one or more processors based on the user-specific hair density value, at least one product recommendation for a manufactured product, the manufactured product designed to address at least one feature identifiable within the pixel data of the user’s body or body area”.  Robinson, paragraphs 0035, 0045, 0046 (image data can be used to identify problems experienced during shaving and to recommend specific products to address those problems).
	Robinson does  not explicitly disclose training using pixel data.  Niebauer discloses 
“training, by the one or more processors with the pixel data of the plurality of training images, a hair density model comprising a hair density scale and operable to output, across a range of the hair density scale, hair density values associated with a degree of hair density ranging from least dense to most dense”; Niebauer, paragraphs 0006, 0007, 0039, 0042, 0058, 0064 (image data is analyzed to determine hair coverage, which includes analyzing pixel data to determine density of hair across a scale of hair densities); 
“receiving, at the one or more processors, at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of the user’s body or body area”; Niebauer, paragraphs 0049, 0050 (capture unit sends image or video of user’s head via wireless connection, for example); 
“analyzing, by the hair density model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific hair density value of the user’s hair”; Niebauer, paragraph 0058 (image is analyzed to determine hair coverage, which includes hair density); and
“generating, by the one or more processors based on the user-specific hair density value, at least one product recommendation for a manufactured product, the manufactured product designed to address at least one feature identifiable within the pixel data of the user’s body or body area”.  Niebauer, paragraphs 0062-0067 (analysis is used to, inter alia, recommend one or more hair products).  
	Robinson and Niebauer both relate to recommending hair products.  Robinson, paragraph 00001; Niebauer, paragraph 0012.  It would have been obvious to one of ordinary skill in the art at the time of filing in order to include the hair analysis feature as taught by Niebauer in the method of Robinson with the motivation of improving hair product recommendations by better assessing hair coverage (including hair density).
	With respect to claim 2, Robinson discloses “further comprising the steps of: rendering, on a display screen of a user computing device, the at least one product recommendation”.  Robinson, paragraphs 0030, 0040, 0050 (hair product recommendation is displayed on user computing device, such as user mobile telephone).  
	With respect to claim 3, Niebauer discloses “wherein the at least one product recommendation is displayed on a display screen of the user computing device with a graphical representation of the user’s body or body area as annotated with one or more graphics or textual renderings corresponding to the user-specific hair density value”.  Niebauer, paragraph 0071 (hair analysis result can be displayed by modifying image to show area for improvement).  
	With respect to claim 4, Niebauer discloses “wherein the at least one product recommendation is displayed on a display screen of the user computing device with instructions for treating, with the manufactured product, the at least one feature identifiable within the pixel data of the user’s body or body area”.  Niebauer, paragraphs 0070, 0071 (text and modified image can be displayed to indicate hair analysis result and product recommendation).
With respect to claim 5, Niebauer discloses “wherein the at least one product recommendation is displayed on a display screen of the user computing device with an augmented graphical representation of the user’s body or body area including at least one recommended hair style corresponding to the user-specific hair density value”.  Niebauer, paragraphs 0070, 0071 (text and modified image can be displayed to indicate hair analysis result based on hair coverage and product recommendation).
	With respect to claim 6, Robinson discloses recommending a specific product to a user.  E.g., Robinson, paragraph 0050.  One skilled in the art at the time of filing would have understood such recommending to include “further comprising the steps of: initiating, based on the at least one product recommendation, the manufactured product for shipment to the user”.  
	With respect to claim 7, Niebauer discloses “further comprising the steps of: selecting, by the one or more processors based upon the user-specific hair density value, a recommended behavior from at least two available behaviors, and wherein the at least one product recommendation includes the recommended behavior”.  Niebauer, paragraphs 0096, 0101.
	With respect to claim 8, Niebauer discloses “ wherein the hair density model is an artificial intelligence (AI) based model trained with at least one AI algorithm”.  Niebauer, paragraph 0041-0044 (deep neural network can be utilized).  
	With respect to claim 9, Robinson discloses “wherein the at least one image of the user is captured by the digital camera in conjunction with a hair removal event associated with at least a portion of the user’s body or body area represented in the at least one image of the user”.  Robinson, paragraphs 0005, 0006, 0012, 0013, 0051 (a plurality of images relating to an area of the user to be shaved may be collected using the camera in a user’s mobile telephone, for example, taken both before and after hair removal).  
	With respect to claim 10, Niebauer discloses “wherein the hair density model is further trained, by the one or more processors with the 30 pixel data of the plurality of training images, to output one or more location identifiers indicating one or more corresponding body area locations of respective users, and wherein the hair density model, executing on the one or more processors and analyzing the at least one image of the user, determines a location identifier indicating a body area location of the user’s body or body area”.  Niebauer, paragraphs 0041-0044, 0070, 0071 (hair density model, which is deep neural network, is trained using images and body area location is identified).  
	With respect to claim 11, Niebauer discloses “wherein the body area location comprises at least one of the user’s face, the user’s cheek, the user’s neck, the user’s jaw, the user’s head, the user’s groin, the user’s underarm, the user’s chest, the user’s back, the user’s leg, the user’s arm, or the user’s bikini area”.  Niebauer, paragraph 0049 (user’s head).  
	With respect to claim 12, Niebauer discloses “wherein the one or more processors comprises at least one of a server or a cloud-based computing platform, and the server or the cloud-based computing platform receives the plurality of training images of the plurality of users via a computer network, and wherein the server or the cloud-based computing platform trains the hair density model with the pixel data of the plurality of training images”.  Niebauer, paragraphs 0084, 0086, 0088 (server network can be utilized, for example).  
With respect to claim 13, Niebauer discloses “wherein the server or the cloud-based computing platform receives the at least one image comprising the pixel data of the user’s body or body area, and wherein the server or a cloud-based computing platform executes the hair density model and generates, based on output of the hair density model, the at least one product recommendation and transmits, via the computer network, the at least one product recommendation to the user computing device for rendering on the display screen of the user computing device”.  Niebauer, paragraphs 0084, 0086, 0088 (server network can be utilized, for example, and is coupled to neural network and in communication with user device).  
With respect to claim 14, Niebauer discloses “wherein the user computing device comprises at least one of a mobile device, a tablet, a handheld device, a desktop device, a home assistant device, a personal assistant device, or a retail computing device”. Niebauer, paragraph 0085 (e.g., mobile telephone).  
	With respect to claim 15, Niebauer discloses “wherein the user computing device receives the at least one image comprising the pixel data of the user’s body or body area, and wherein the user computing device executes the hair density model and generates, based on output of the hair density model, the at least one product recommendation and renders the at least one product recommendation on the display screen of the user computing device”.  Niebauer, paragraphs 0084, 0085 (user computing device is utilized to receive image data, including pixel data, as well as product recommendation).  
	With respect to claim 16, Niebauer discloses “wherein the user computing device is the retail computing device, and the method further comprising the steps of: responsive to rendering the at least one product recommendation, dispensing, at the retail computing device, the manufactured product for retrieval by the user”.  Niebauer, paragraphs 0086-0089 (retail computing device can be user computing device or kiosk device).  
	With respect to claim 17, Niebauer discloses “wherein training, by the one or more processors with the pixel data of the plurality of training images, the hair density model comprises training the hair density model to detect an amount of hair follicles on the user’s skin to determine the user-specific hair density value of the user’s hair”.  Niebauer, paragraphs 0073, 0074 (hair density depends on hair follicles).  
	With respect to claim 18, Robinson discloses “further comprising:
receiving, at the one or more processors, a new image of the user, the new image captured by the digital camera, and the new image comprising pixel data of the user’s body or body area”; Robinson, paragraphs 0005, 0006, 0012, 0013, 0051 (a plurality of images relating to an area of the user to be shaved may be collected using the camera in a user’s mobile telephone, for example, taken both before and after hair removal); ); and
“rendering, on a display screen of a user computing device of the user, the new product recommendation”.  Robinson, paragraphs 0030. 0040, 0050 (hair product recommendation is displayed on user computing device, such as user mobile telephone).  
	Niebauer discloses “analyzing, by the hair density model executing on the one or more processors, the new image captured by the digital camera to determine a new user-specific hair density value of the user’s hair”; Niebauer, paragraphs 0006, 0007, 0039, 0042, 0058, 0064 (image data is analyzed to determine hair coverage, which includes analyzing pixel data to determine density of hair across a scale of hair densities); and
“generating, based on the new user-specific hair density value, a new product recommendation for a new manufactured product, the new manufactured product designed to address at least one feature identifiable within the pixel data of the user’s body or body area”.  Niebauer, paragraphs 0062-0067 (analysis is used to, inter alia, recommend one or more hair products . 
	With respect to claim 19, Robinson discloses a new product recommendation based on a plurality of images captured before and after utilizing a hair product or behavior recommendation.  Robinson, paragraphs 0005, 0006, 0012, 0013, 0051.  Niebauer discloses generating a hair product or behavior recommendation based on analysis of hair density values.  Niebauer, paragraphs 0006, 0007, 0039, 0042, 0058, 0064.  Robinson in view of Niebauer therefore discloses” wherein a composite hair density value is generated based on a comparison between the new user-specific hair density value and the user- specific hair density value, wherein the new product recommendation is further based on the composite hair density value, and wherein the composite hair density value is rendered on the display screen of the user computing device”.
	With respect to claim 20, Robinson discloses “wherein the new image comprises pixel data of a different portion of the user’s body or body area relative to the at least one image”.  Robinson, paragraphs 0006, 0013 (areas of body of which image data can be taken may be a variety of different areas).  
With respect to claim 21, Robinson discloses “wherein the new image of the user comprises pixel data indicative of a hair removal event associated with at least a portion of the user’s body or body area represented in the at least one image of the user, and wherein the new manufactured product is designed to address the hair removal event associated with the at least the portion of the user’s body or body area”.  Robinson, paragraphs 0006, 0007, 0013 (areas of body of which image data can be taken may be a variety of different areas; images can relate to hair removal events).  
With respect to claim 22, Niebauer discloses “wherein the at least one image comprises a plurality of images, and the plurality of images are collected using a digital video camera”.  Niebauer, paragraphs 0032, 0048, 0049, 0076, 0081 (multiple images can be utilized).  
	With respect to claim 23, Robinson discloses 
“A digital imaging system configured to analyze pixel data of an image of a user’s body for determining a hair density value of the user’s hair, the digital imaging system comprising”: Robinson, paragraph 0005;
“an imaging server comprising a server processor and a server memory”; Robinson, paragraphs 0029, 0030; and 
“an imaging application (app) configured to execute on a user computing device comprising a device processor and a device memory, and the imaging app communicatively coupled to the imaging server”.  Robinson, paragraph 0030, 0033. 
	Niebauer discloses 
“a hair density model trained with pixel data of a plurality of training images of a plurality of users and operable to output, across a range of the hair density scale, hair density values associated with a degree of hair density ranging from least dense to most dense”,  Niebauer, paragraphs 0006, 0007, 0039, 0042, 0058, 0064 (image data is analyzed to determine hair coverage, which includes analyzing pixel data to determine density of hair across a scale of hair densities);
“wherein the hair density model is configured to execute on the server processor or the device processor to cause the server processor or the device processor to:
receive at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of the user’s body or body area, analyze, by the hair density model, the at least one image captured by the digital camera to determine a user-specific hair density value of the user’s hair”, Niebauer, paragraph 0058 (image is analyzed to determine hair coverage, which includes hair density);
“generate, based on the user-specific hair density value, at least one product recommendation for a manufactured product, the manufactured product designed to address at least one feature identifiable within the pixel data of the user’s body or body area, and render, on a display screen of the user computing device of the user, the at least one product recommendation”.  Niebauer, paragraphs 0062-0067, 0069 (analysis is used to, inter alia, recommend one or more hair products and is displayed un user device).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith, can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3625



/ETHAN D CIVAN/Primary Examiner, Art Unit 3625